Citation Nr: 0519498	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  02-06 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to October 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied service 
connection for sinusitis and bronchitis.

The veteran also appealed the RO's denial of service 
connection for a skin disease and peripheral neuropathy, to 
include as secondary to exposure to herbicides.  A Board 
decision in April 2004 denied those claims, found that a 
claim for service connection for rhinitis was intertwined 
with the claim for service connection for sinusitis, and 
remanded the issues of service connection for sinusitis, 
rhinitis and bronchitis to the RO for further development, to 
include obtaining a VA examination that included opinions 
addressing the contended causal relationships between the 
disabilities that remain on appeal and service.  The purposes 
of that remand have been met and the case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The veteran complained of nasal congestion during service 
but his separation and July 1971 post-service examinations 
were normal, there is no medical evidence of a diagnosis of 
sinusitis or rhinitis until many years post-service, and the 
only competent opinion that addresses the question of a 
causal relationship between sinusitis or rhinitis and service 
weighs against any such nexus.     

2.  The veteran was diagnosed with bronchitis while in 
service but VA examinations in August 1970 and July 1971 were 
normal, there is no post service medical evidence of 
bronchitis until October 1996 (26 years after service), the 
only competent opinion that addresses the question of a 
causal relationship between a current diagnosis of bronchitis 
and service weighs against any such nexus; rather, the 
physician who most recently examined the veteran attributed 
the current bronchitis to decades of cigarette smoking.  


CONCLUSIONS OF LAW

1.  Service connection for sinusitis is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).

2.  Service connection for bronchitis is not warranted.  38 
U.S.C.A. §§ 1103, 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.300, 3.303 (2004).

3.  Service connection for rhinitis is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the September 2000 rating decision; the May 
2002 Statement of the Case; the February 2003, August 2003, 
and April 2005 Supplemental Statements of the Case; the April 
2004 Board Remand; and letters sent to the veteran by the RO, 
adequately informed him of the information and evidence 
needed to substantiate his claims for service connection for 
sinusitis, rhinitis, and bronchitis, and complied with VA's 
notification requirements.  The Statements of the Case set 
forth the laws and regulations applicable to the veteran's 
claims.  Further, letters from the RO to the veteran dated 
February 2001, August 2001, December 2003, and May 2004 
informed him of the types of evidence that would substantiate 
his claims; that he could obtain and submit private evidence 
in support of his claims; and that he could have the RO 
obtain VA and private evidence if he completed the 
appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claims 
for service connection for sinusitis, rhinitis, and 
bronchitis and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the RO decision that is the subject of 
this appeal was issued in September 2000, before the 
enactment of VCAA.  The RO obviously could not inform the 
veteran of law that did not exist.  Moreover, in Pelegrini 
II, the Court also made it clear that where, as in this case, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the September 2000 RO decision, notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claims for service 
connection for sinusitis, rhinitis, and bronchitis, and to 
respond to VA notices.  Therefore, not withstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In its VCAA notice, 
Statement of the Case and Supplemental Statement of the Case, 
the RO informed the veteran of the evidence already of record 
and requested that he inform VA of any additional information 
or evidence that he wanted VA to obtain.  In a letter 
informing him that his appeal had been certified to the 
Board, the RO informed him that he could submit additional 
evidence concerning his appeal within 90 days of the date of 
the letter, or the date that the Board promulgated a decision 
in his case, whichever came first.  The veteran informed VA 
by letter dated in June 2004 that he had no additional 
information or evidence to submit.  Under these 
circumstances, the failure to use the exact language of 38 
C.F.R. § 3.159(b)(1) with respect to this "fourth element" 
was harmless, non-prejudicial error, if error at all.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by February 2001, August 2001, December 2003, and May 
2004 letters and asked him to identify all medical providers 
who treated him for sinusitis, rhinitis, and bronchitis.  The 
RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent a VA examination 
in May 2003, and the RO obtained June 2004 follow-up medical 
opinions that address the three nexus questions at hand.  
Additionally, the veteran has treated at VA Medical Centers 
on an outpatient basis.  The Board finds that this 
examination, along with the veteran's outpatient records, 
provides sufficient findings upon which to determine whether 
service connection for the veteran's disabilities is 
warranted.  There is no duty to provide another examination 
or medical opinion.  Id.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from June 1966 to October 
1970.  The veteran testified at a January 2003 Decision 
Review Officer (DRO) hearing that he was an aircraft mechanic 
who was exposed to industrial hazards such as fuel and oil 
while he was in service.  He testified that he breathed these 
fumes and was treated for sinusitis and bronchitis while in 
service.  He continued to receive treatment from a civilian 
doctor for sinusitis and bronchitis immediately after 
service.  He further testified that he treated with his 
civilian doctor until approximately 1990.  He stated that he 
attempted to retrieve the medical records but was informed 
that the office only stores records for five years.      

The service medical records reflect that the veteran 
complained of a cold, cough, and chest pains in September 
1966.  Upon examination, his throat and lungs were clear.  
The clinician diagnosed him with an upper respiratory 
infection.  There were no further complaints until January 
1969, at which time the veteran complained of a cough, nasal 
congestion, and a fever.  The clinician diagnosed the veteran 
with bronchitis.  The veteran showed improvement shortly 
thereafter (throat culture was negative), but he had 
developed chest pain.  In June 1970, he complained of a 
cough, congestion, and body aches.  The veteran underwent a 
separation examination in August 1970.  The examination 
yielded normal findings, and there are no indications of any 
relevant complaints.  

The veteran underwent a post-service VA medical examination 
in July 1971 (in conjunction with unrelated claims).  There 
is no indication that the veteran complained of sinusitis, 
rhinitis, bronchitis, or any resulting symptoms.  The 
clinician specifically noted that the "patient has no 
complaint with his nose and throat."  A chest x-ray shows 
that the lung fields were clear.  Examination of the 
veteran's respiratory system was clinically negative, but the 
clinician noted that the veteran smokes a pack of cigarettes 
a day.  

The RO attempted to obtain treatment records from the 
veteran's private physicians.  However, Dr. B.P.'s office 
found no record of the veteran and suggested that if he had 
been a patient of theirs, it must have been prior to 1993.  
Records obtained from All Saints Episcopal Hospital reveal 
that the veteran was seen in October 1996 with complaints of 
left sided chest pain and a mild productive cough.  The 
clinician noted that the veteran had not been taking any 
routine medicine (except for back pain pills), but that he 
smoked a pack of cigarettes per day.  Upon examination, the 
veteran's ears, nose, and throat were unremarkable.  His 
lungs were clear bilaterally.  There was point tenderness to 
palpation over the left chest at the fifth and sixth ribs in 
the anterior axillary line with reproduction of the pain.  
There was also tenderness to palpation in the middle scapular 
border on the left.  The clinician's impression was that the 
veteran suffered from acute chest pain and acute bronchitis.  
He was advised to stop smoking.  

The veteran underwent a VA examination in June 1998 (in 
conjunction with an unrelated claim).  The examination report 
does not show any indication that the veteran had any 
complaints attributed to sinusitis, rhinitis, or bronchitis.
  
In March 1998, the veteran sought treatment at a VA Medical 
Center for a cough, cold, and sore throat.  His sinuses were 
not tender, but the clinician's impression was that the 
veteran was suffering from left maxillary sinusitis.  He was 
treated again in September 1999 and was diagnosed with 
sinusitis, bronchitis, and chest wall pain.       

The veteran underwent a VA examination in May 2003.  The 
clinician noted that the veteran's lungs were clear with a 
mild very minor subacute bronchitis "likely related to his 
habit of smoking, which goes back some 37 years.  He still 
smokes and admits to 10 cigarettes a day."  The clinician 
reviewed the veteran's medical history and was not able to 
find any evidence of recurrent sinusitis in either his 
service medical records or since he has been discharged.  He 
noted instead that the veteran seemed to have intermittent 
partial blockage of the nasal passages typical of subacute 
very mild rhinitis.  

Upon examination, the clinician found that the veteran had 
very minor chronic inflammation of the nasal passages.  The 
left nasal passage was 75 percent open, and the right nasal 
passage was 85 percent open.  Examination of the veteran's 
throat was negative.  X-rays of the veteran's sinuses 
revealed mild bilateral maxillary sinusitis.  The clinician 
diagnosed the veteran with mild chronic rhinitis with 
occasional temporary nasal blockage; and mild cigarette 
smoker's bronchitis. 

Since the clinician had not adequately addressed the issue of 
whether or not there was a causal nexus between the veteran's 
service and his sinusitis, rhinitis, and bronchitis, the 
Board remanded the claim back to the May 2003 clinician for 
clarification.  The clinician noted that while in service, 
the veteran was seen on three occasions for an upper 
respiratory function infection, nasal congestion, coughs, and 
a fever.  He further noted that the veteran's separation 
examination was normal, as was his July 1971 examination.  He 
also pointed out that the veteran had claims decided by the 
RO in August 1971, February 1972, March 1993, and August 
1998.  The veteran never voiced any complaints or raised any 
claims regarding sinusitis, rhinitis, or bronchitis.  After 
reviewing the post service medical records, the clinician 
pointed out that rhinitis was only mentioned once as an 
incidental finding to an upper respiratory infection.  The 
clinician opined that it was less likely than not that the 
veteran's current complaints of sinusitis, rhinitis, and 
bronchitis are related to any service related incident.  The 
clinician further noted that the veteran does not suffer any 
significant disability as the result of his conditions.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Sinusitis 
The veteran alleges that he has sinusitis as a result of his 
exposure to industrial hazards as an aircraft mechanic.  He 
testified that he was treated for sinusitis while he was in 
service and that he continued to seek treatment from a 
private physician immediately after service, through 1990.   

Although the service medical records reflect that the veteran 
complained of nasal congestion in January 1969 and in June 
1970.  An upper respiratory infection was assessed in 
September 1966, and a diagnosis of bronchitis was recorded in 
January 1969.  However, there is no diagnosis of chronic 
sinusitis in the service medical records.  The veteran's 
August 1970 separation examination yielded normal findings.  
In addition, the veteran underwent a VA medical examination 
in July 1971, and the examiner specifically noted at that 
time that the "patient has no complaint with his nose and 
throat."  

The veteran's allegedly received relevant treatment with a 
private physician beginning immediately after service and 
lasting through 1990.  Unsuccessful attempts have been made 
to secure these records and thus there are no existing 
records to verify a continuity of sinusitis symptoms.  

The Board notes that thirty years elapsed between the 
veteran's discharge from service and the filing of his 
sinusitis claim.  During these thirty years, the veteran 
filed several other service connection claims.  The fact that 
he failed to file a claim for sinusitis is probative to the 
issue of whether or not he suffered from a continuity of 
symptoms.  The United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

The first post-service medical evidence of a sinus condition 
is dated March 1998, at which time the veteran sought 
treatment for a cough, cold, and sore throat.  The 
clinician's impression was that the veteran was suffering 
from left maxillary sinusitis.  There was no indication that 
the sinusitis was related to any incident of or finding 
recorded during service.  Moreover, when the veteran 
underwent a VA examination in June 1998, there are no 
indications that the veteran was still suffering from any 
symptoms attributed to sinusitis.  

When the veteran underwent a VA examination in May 2003, the 
clinician (who thoroughly reviewed the veteran's claims file) 
was not able to find any evidence of recurrent sinusitis in 
either his service medical records or post-service medical 
records.  He did find, upon examination, that the veteran had 
very minor chronic inflammation of the nasal passages.  X-
rays of the veteran's sinuses revealed mild bilateral 
maxillary sinusitis but there is no indication in the 
examination reports that there is any causal nexus between 
the veteran's sinusitis and service.  

Pursuant to a Board remand request, the physician who 
performed the May 2003 examination was asked to provide a 
nexus opinion.  Following a review of the relevant medical 
evidence in the claims file, the physician responded, in 
essence, that it was less likely than not the veteran's 
sinusitis was related to service. There is no competent 
opinion of record to the contrary.

In sum, the veteran complained of nasal congestion during 
service but his separation and July 1971 post-service 
examinations were normal.  There is no medical evidence of a 
diagnosis of sinusitis until many years post-service, and the 
only competent opinion that addresses the question of a 
causal relationship between sinusitis and service weighs 
against any such nexus.     

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for sinusitis must be denied.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Bronchitis
The veteran was diagnosed with an upper respiratory infection 
in September 1966, and bronchitis in January 1969.  A 
separation examination in August 1970, however, was normal.  

The veteran failed to make any complaints or display any 
symptoms of bronchitis during his July 1971 VA examination.  
A chest x-ray showed that the lung fields were clear, and 
examination of the veteran's respiratory system was 
clinically negative.  The clinician noted that the veteran 
smokes a pack of cigarettes a day.

There is no post-service medical evidence of a respiratory 
problem until October 1996, when the veteran went to the All 
Saints Episcopal Hospital with complaints of left sided chest 
pain and a mild productive cough.  The veteran was diagnosed 
with acute chest pain and acute bronchitis, but there is no 
indication that it was in any way service related.  The 
clinician noted that the veteran has been smoking a pack of 
cigarettes per day, and he advised the veteran to stop 
smoking.   

Upon examination in May 2003, the clinician noted that the 
veteran's lungs were clear with a mild very minor subacute 
bronchitis "likely related to his habit of smoking, which 
goes back some 37 years.  He still smokes and admits to 10 
cigarettes a day."  The clinician diagnosed the veteran with 
"mild cigarette smoker's bronchitis."  

When asked to clarify the issue of whether or not there the 
veteran's current bronchitis was causally related to his in-
service bronchitis, the clinician opined that it was less 
likely than not.  He further reiterated his belief that the 
veteran's current bronchitis is due to years of cigarette 
smoking.  Even assuming that the veteran's bronchitis was 
caused by in-service smoking, 38 U.S.C.A. § 1103(a) prohibits 
service connection for disability or death on the basis that 
it resulted from disease or injury attributable to the use of 
tobacco products during a veteran's active service for 
claims, such as this one, filed after June 9, 1998.  See 38 
U.S.C.A. § 1103(a) (West 2002); see also 38 C.F.R. § 3.300(a) 
(2004).  

In sum, the veteran was diagnosed with bronchitis while in 
service but VA examinations in August 1970 and July 1971 were 
normal, there is no post service medical evidence of 
bronchitis until October 1996 (26 years after service), the 
only competent opinion that addresses the question of a 
causal relationship between a current diagnosis of bronchitis 
and service weighs against any such nexus.  The physician who 
performed the most recent VA examination attributed the 
veteran's current bronchitis to decades of cigarette smoking.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for bronchitis must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra..

Rhinitis
The veteran complained of nasal congestion in January 1969 
and in June 1970.  However, he was never diagnosed with 
rhinitis, and the service medical records fail to show that 
the nasal congestion from which the veteran suffered, was a 
chronic condition.  Instead, his separation examination in 
August 1970 was normal, as was a post service examination in 
July 1971, when the examiner specifically noted that the 
"patient has no complaint with his nose and throat."  

The first post-service medical evidence of any relevant 
symptoms is dated March 1998, when the veteran sought 
treatment for a cough, cold, and sore throat.  There was no 
diagnosis of rhinitis (he was diagnosed with left maxillary 
sinusitis) and there was nothing to suggest that it was 
related to service.  

The first diagnosis of rhinitis did not occur until the 
veteran's May 2003 VA examination, when the clinician noted 
very minor chronic inflammation of the nasal passages.  
Though the x-rays of the veteran's sinuses revealed mild 
bilateral maxillary sinusitis, the clinician diagnosed the 
veteran with mild chronic rhinitis with occasional temporary 
nasal blockage self limited.  The clinician did not provide a 
nexus opinion linking the veteran's rhinitis to service, and 
in his June 2004 VA medical opinion, he specifically stated 
that it is less likely than not related to service.

In sum, the veteran complained of nasal congestion during 
service but his separation and July 1971 post-service 
examinations were normal, there is no medical evidence of a 
diagnosis of rhinitis until many years post-service, and the 
only competent opinion that addresses the question of a 
causal relationship between rhinitis and service weighs 
against the contended nexus.     

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for rhinitis must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra..


ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for rhinitis is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


